DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faibish et al. (US Pub. No. 2008/0005468 A1) in view of Ebberson et al. (US Pub. No. 2017/0024515 A1), and further in view of FUJIMOTO (US Pub. No. 2008/0256307 A1).
In respect to Claim 1, Faibish teaches:
a method comprising: associating a plurality of block addressable storage units as a part of a disk group configured to store files for a plurality of databases, wherein the plurality of databases comprises a first database and a second database different from the first database, wherein the files for each database of the plurality of databases comprise a table and an index of the database; (Faibish teaches [0101] block addresses for a disk array.)


Faibish does not explicitly disclose:
storing a first file group and a second file group in the disk group, wherein files in the first file group only store data for the first database and files in the second file group only store data for the second database; 
for each file group of the first file group and the second file group, storing, with said file group, storage management property values describing how to apply certain storage management operations to said file group on a file basis, wherein storage management property values for the first file group are distinct from storage management property values for the second file group; 
and causing application of a storage management property value of the storage management property values stored with the first file group to one or more files in the first file group, wherein the method is performed by one or more computing devices
However, Ebberson teaches:
storing a first file group and a second file group in the disk group, wherein files in the first file group only store data for the first database and files in the second file group only store data for the second database; and causing application of a storage management property value of the storage management property values stored with the first file group to one or more files in the first file group, wherein the method is performed by one or more computing devices (Ebberson teaches [0032] file groups associated with a management server.)
Ebberson illustrates [FIG. 3A] a first file group with image files from a first storage structure, wherein this first storage structure is a first database.  Ebberson goes further to illustrate [FIG. 3B] a second file group with files from a second storage structure, wherein this second storage structure is a second database.
Ebberson teaches [FIG. 3C] multiple file groups for example reference 310 and 320 are reflective of a first file group and a second file group.  Data in the first file group is stored in a first data node only, whereas data from the second file group is stored in the second data node only, wherein these data nodes are a first database and a second database.  Ebberson teaches [0049] that nodes are computing devices capable of storage, therefore given the broadest reasonable interpretation these nodes are analogous to databases.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the teachings of Ebberson into the system of Faibish.  One of ordinary skill in the art would have been motivated to provide a system for using shared metadata to preserve logical associations between files when files are physically stored in storage structures, wherein computer memory, processing power, and communication overhead is reduced.
Faibish and Ebberson do not explicitly disclose:
for each file group of the first file group and the second file group, storing, with said file group, storage management property values describing how to apply certain storage management operations to said file group on a file basis, wherein storage management property values for the first file group are distinct from storage management property values for the second file group; 
However, FUJIMOTO teaches:
for each file group of the first file group and the second file group, storing, with said file group, storage management property values describing how to apply certain storage management operations to said file group on a file basis, wherein storage management property values for the first file group are distinct from storage management property values for the second file group; (FUJI teaches [Abstract, FIG. 1, FIG. 3A, for each file group storage management based on redundancy [0016, 0052, 0130] and mirroring [0160-0161].)
FUJIMOTO teaches [0016] a first disk group and a second disk group.  Furthermore, FUJI teaches storage management for one disk group that includes a power-on state and storage management for another disk group that includes a power-off state, wherein a power-on and power-off state are distinct storage management values.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of FUJI into the systems of Faibish and Ebberson.  One of ordinary skill in the art would have been motivated to provide a system wherein time can be shortened and lifespan can be improved when there is required read performance of an enterprise storage system (FUJI [0014, 0017]).
As per Claim 2, Ebberson teaches:
wherein the storage management property values include a particular storage management property value, wherein storing storage management property values for each file group includes: storing a first value for the particular storage management property value for the first file group; storing a second value for the particular storage management property value for the second file group; wherein the first value is different than the second value (Ebberson teaches [0058] assignment of varying values for the file groups.)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the teachings of Ebberson into the system of Faibish.  One of ordinary skill in the art would have been motivated to provide a system for using shared metadata to preserve logical associations between files when files are physically stored in storage structures, wherein computer memory, processing power, and communication overhead is reduced.
As per Claim 3, Faibish teaches:
automatically, maintaining, on the block addressable storage units of the disk group, a first number of copies of a first database of the plurality of databases according to a first redundancy property representing the particular storage management property value for the first file group that has files for the first database; (Faibish [0041,0072])
automatically, maintaining, on the block addressable storage units of the disk group, a second number of copies of a second database of the plurality of databases according to a second redundancy property representing the particular storage management property value for the second file group that has files for the second database; wherein the first number of copies and the second number of copies are different (Faibish [0041,0072])
As per Claim 4, Faibish teaches:
striping each file of the first file group across a first subset of the plurality of block addressable storage units of the disk group; (Faibish [0033-0035])
striping each file of the second file group across a second subset of the plurality of block addressable storage units of the disk group, (Faibish [0033-0035])
wherein a first set of stripes from the files of the first file group on at least one block addressable storage unit to have different storage management properties than a second set of stripes from the files of the second file group (Faibish [0033-0035])
As per Claim 5, Faibish teaches:
detecting a failure in at least one block addressable storage unit of the plurality of the block addressable storage units of the disk group; automatically, restoring a first set of lost data from files in a particular file group according to a particular restoration property of the particular file group, the particular restoration property being a type of a storage management property value (Faibish [0152])
As per Claim 6, Faibish teaches:
based on the particular restoration property, restoring the first set of lost data from the files in the particular file group prior to restoring a second set of lost data from files in another particular file group (Faibish [0152])
As per Claim 7, Faibish teaches:
where the particular restoration property refers to a file type (Faibish [0152])
As per Claim 8, Faibish teaches:
detecting a failure in the first file group and the second file group of the disk group; automatically, restoring files of the first file group before restoring files of the second file group according to a first restoration property of the first file group and a second restoration property of the second file group, the first and second restoration properties each being a type of a storage management property value (Faibish [0152])

As per Claim 10, Faibish teaches:
wherein the one or more files in the first file group are of a common file type (Faibish [0152])
As per Claim 11, Faibish teaches:
wherein the first file group includes files stored on more than one disk of the disk group (Faibish [0152])

Claims 13-19 are the media claims corresponding to method claims 1-6 & 8 respectively, therefore are rejected for the same reasons noted previously.

Allowable Subject Matter
Claims 9, 12, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        October 8, 2022